 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 10 
In the House of Representatives, U. S.,

January 6, 2009
 
RESOLUTION 
Fixing the daily hour of meeting of the First Session of the One Hundred Eleventh Congress. 
 
 
That unless otherwise ordered, before Monday, May 18, 2009, the hour of daily meeting of the House shall be 2 p.m. on Mondays; noon on Tuesdays; and 10 a.m. on all other days of the week; and from Monday, May 18, 2009, until the end of the first session, the hour of daily meeting of the House shall be noon on Mondays; 10 a.m. on Tuesdays, Wednesdays, and Thursdays; and 9 a.m. on all other days of the week. 
 
Lorraine C. Miller,Clerk.
